Citation Nr: 1417707	
Decision Date: 04/21/14    Archive Date: 05/02/14

DOCKET NO.  11-15 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and a friend


ATTORNEY FOR THE BOARD

M. R. Harrigan Smith, Counsel
REMAND

The Veteran served on active duty from July 1968 to July 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In that case, the RO confirmed and continued a previous denial of entitlement to service connection for PTSD.

The Veteran contends that he was treated for a leg problem in 1974 and was hospitalized at a Dallas, Texas VA medical center for five days.  He alleges that, during that hospitalization, he was seen by a social worker for psychiatric issues.  These records are not in the claims file.  

When VA learns of the likely availability of pertinent reports in the possession of VA, an attempt to obtain those reports must be made.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all medical records reflecting treatment for the Veteran's leg and any psychiatric issues in 1974 from the VA medical center in Dallas, Texas.

2.  If the benefit sought remains denied, the agency of original jurisdiction should issue a supplemental statement of the case, and the Veteran should be given opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

